ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Premier Logistical Center, Inc.             )      ASBCA No. 61979
                                            )
Under Contract No. CONUS 18-265             )

APPEARANCE FOR THE APPELLANT:                      Christine M. Rister, Esq.
                                                    Law Office of Christine Rister
                                                    Rockwall, TX

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Jeremy D. Burkhart, JA
                                                   Frank A. March, Esq.
                                                    Trial Attorneys

                                  ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: May 29, 2019



                                                       · trative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61979, Appeal of Premier Logistical
Center, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals